Title: To James Madison from Robert R. Livingston, 30 September 1803
From: Livingston, Robert R.
To: Madison, James


Dear Sir
Paris 30 Sept 1803
I remitted you some time ago a memoire from Col. Devienne who had been in our service—who with a wife & three children is reduced to the utmost distress—since you forbid any advances on the public account I have at different times been compelled to give him about twenty guineas on my private account to keep him from starving, I pray you if Congress are siting when you receive this to take up his Memoire & to do something for him, he is at least entitled to his pay for the time he served. Be pleased to let me know as soon as possible, whether any thing & what will be done for him. I have not been called upon for the guarantee since my last letter to the Minister of the Treasury. We wait impatiently the arrival of the Ratification which we hope does not depend upon the setting of Congress. There is so little intercourse between this & England, that I have seldom heard from Mr. Monroe. Mr. Graham writes me that Mr Pinckney’s demand will be rejected by the Court of Spain. I am Sir with the most respectful consideration Your Most Obt Hube. Sert
Robt R Livingston
 

   
   RC and duplicate (DNA: RG 59, DD, France, vol. 8A); draft (NHi: Livingston Papers). RC in a clerk’s hand, signed by Livingston. Duplicate and draft marked “No 85.”



   
   For the petition of Louis-Pierre, marquis de Vienne, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:368 n. 5.


